Citation Nr: 0740301	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-22 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a heart disability to 
include occasional arrhythmias and dyspenia.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from February to October 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
San Juan, the Commonwealth of Puerto Rico.  That decision 
denied entitlement to service connection for cardiovascular 
disease and an esophageal hernia.  The veteran was notified 
of the decision and he appealed to the Board of review.

The record indicates that in conjunction with his claim, the 
veteran proffered testimony before the undersigned Acting 
Veterans Law Judge.  Said hearing was accomplished in San 
Juan in June 2007.  During that hearing, the veteran withdrew 
his claim involving an esophageal.  As such, that issue is no 
longer before the Board.  A transcript of that hearing was 
prepared and has been included in the claims folder for 
review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  While in service, the veteran was checked for a heart 
disability.  Upon near completion of his active duty service, 
it was reported that he was borderline hypertensive and 
suffered from arrhythmias.  

3.  A VA medical provider examined the veteran and performed 
cardiac-type test on the veteran, all of which produced 
negative findings for a chronic, ratable cardiac disability 
or disorder.  


CONCLUSION OF LAW

A cardiac disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has come before the VA asking that service 
connection be granted for a heart disability he says is 
manifested by arrhythmia and dyspnea.  He claims that as a 
result of his "heart condition", he has been restricted in 
the types of jobs he can perform and the type of service he 
may provide with respect to his Army National Guard unit.  
The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of an April 2004 
letter sent to the veteran from the agency of original 
jurisdiction (AOJ) prior to the issuance of the initial AOJ 
decision.  This letter informed the appellant of what 
evidence was required to substantiate the claim for service 
connection, and of his, and VA's, respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.

The Board has fulfilled its duty to assist.  In this 
instance, the VA obtained the veteran's available medical 
treatment records and those other records that the VA was 
made aware thereof.  As such, the VA obtained those records 
and they have been included in the claims folder, available 
for review.  Given the foregoing, the Board finds that the RO 
has substantially complied with the duty to procure the 
veteran's necessary medical and personnel records.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  The record reflects that the veteran has 
undergone a medical examination in conjunction with his claim 
and the results from that examination have been included in 
the claims folder for review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran did in fact provide testimony before the 
undersigned Acting Veterans Law Judge.  During that hearing, 
the veteran expressed his opinions with respect to his 
claimed disability.  He described the symptoms produced by 
the alleged condition and the type of treatment he had 
received for the condition.  Additionally, the appellant was 
given notice that the VA would help him obtain evidence but 
that it was up to the appellant to inform the VA of that 
evidence.  During the course of this appeal, the appellant 
has proffered documents and statements in support of his 
claim.  It seems clear that the VA has given the appellant 
every opportunity to express his opinions with respect to the 
issue now before the Board and the VA has obtained all known 
documents that would substantiate the appellant's assertions.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, and was 
subsequently provided with notice of the type of evidence 
necessary to establish an effective date or the criteria used 
to evaluate a heart disability, per the March 2006 and June 
2007 RO letters.  Despite the inadequacy regarding the 
timeliness of the notice provided to the veteran on these 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the. 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim, any 
questions as to the appropriate rating criteria and effective 
date to be assigned are rendered moot.  To explain it a 
different way, notice as to the assignment of an effective 
date and a disability rating is not required because the 
claim for service connection is being denied at this time and 
no effective date or disability evaluation is being set.  
Hence, the veteran is not prejudiced by the lack of these 
elements of notice.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2007), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2007).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The veteran is a member of the Army National Guard.  In 2003, 
the veteran's unit was nationalized and he went on active 
duty.  He served approximately nine months.  The veteran has 
asserted that while serving on active duty, he began 
manifesting and exhibiting symptoms suggestive of a chronic 
heart disability.  As such, he has asked that VA compensation 
benefits be awarded to him.  

The veteran's active duty service records have been obtained 
and included in the claims folder for review.  These records 
do show that while in service the veteran was treated for 
chest discomfort.  Cardiology test results during his 
activation showed normal sinus rhythm with "frequent 
premature ventricular complexes" but otherwise normal ECG.  
His heart rate was found to be 93 and his blood pressure was 
125/82.  Although there was some question as to whether the 
veteran was suffering from suspected valvular disease, a 
medical review board of the Puerto Rico Army National Guard 
found that the veteran was able to fulfill his duties and was 
"fully fit without limitations".  Towards the end of his 
service, the service medical records do show that the veteran 
was complaining of chest pains and palpitations with slight 
borderline hypertension.  

In conjunction with his claim for benefits, the veteran 
underwent a VA Cardiology Examination in November 2004.  The 
examination found normal sinus rhythm with no murmurs or 
gallops.  There was no evidence of congestive heart failure.  
Electrocardiogram and echocardiogram results were normal.  
The medical examiner concluded that the veteran was not 
suffering from a chronic or reoccurring heart disability, 
disorder, or condition.  

To support his claim, the veteran submitted an exercise 
stress test report.  The report found that the veteran had 
decreased exercise tolerance but he had normal resting blood 
pressure.  Arrhythmias were not shown and chest pain was not 
complained thereof.  A specific cardiac disability was not 
diagnosed.  

Despite the lack of medical findings showing a current 
disability of the heart, the veteran continues to assert that 
he now suffers from a ratable cardiac disorder and that it is 
related to his military service.  Unfortunately, the 
veteran's assertions are the only positive evidence in 
support of his claim.  That is, the claims folder is negative 
for any medical evidence, either from a private physician or 
a government physician, which would establish the presence of 
a current ratable disability, disorder, or disease.

Hence, the Board is left with the contentions made by the 
veteran.  These statements were undoubtedly made in good 
faith; however, the veteran is not a doctor nor has he 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
layperson's observations are competent.  See Savage v. Gober, 
10 Vet. App. 488 (1997).

In this instance, the veteran is not competent to say that he 
has an actual disability that is related to his service or to 
a condition he suffered therefrom while he was in service.  
In other words, there is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the evidence is against the claim, 
in which case service connection must be denied.  38 U.S.C.A. 
§ 5107 (West 2002 & Supp. 2006); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Based on the above, the Board finds that the 
medical evidence does not confirm the presence of a ratable 
disease, disorder, or disability of the heart.


As such, service connection is not warranted.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


ORDER

Entitlement to service connection for a heart disability to 
include occasional arrhythmias and dyspenia is denied.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


